Title: To John Adams from Theodore Foster, 13 February 1801
From: Foster, Theodore
To: Adams, John



Sir—
City of Washington 13th. Feby 1801

The Act to provide for the more convenient organization of the Courts of the United States, contemplating the appointment of judges of the Courts in the several circuits, we take the liberty of recommending to you Benjamin Bourn Esqr: the present district judge of Rhode Island as a proper character to fill the office of a judge of the circuit Court in the circuit with which that State is connected—In addition to the circumstance that there are three States which compose it, and the natural pretentions of each to a share in the appointments upon the idea of public utility and general satisfaction, the talents, integrity and professional acquirements of judge Bourn, connected with his extensive information, strong attachment to the Government and amiable manners afford to us the assurance that such is his merit, should the appointment be conferred upon him, he would discharge the duties of it in a manner honorable and satisfactory to our Country, and we beg leave to assure you that such appointment would be highly grateful to the People of that state generally and particularly so to us who have the honor to be / with very respectful consideratin / Sir / your obt. Srts




Theodore FosterRay GreeneJohn BrownChris. G. Champlin